   Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 1 of 16




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
                          v.                  )      Case No. 3:11-cr-0016
                                              )
JAMES STEPHENS,                               )
                                              )
                          Defendant.          )
                                              )

APPEARANCES:

Gretchen C.F. Shappert, United States Attorney
Alessandra Parisi Serano, AUSA
Delia L. Smith, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

Jason Gonzalez-Delgado, Esq.
Hato Rey, P.R.
      For James Stephens.

                                MEMORANDUM OPINION
MOLLOY, J.
       BEFORE THE COURT is the pro se Motion of James Stephens (“Stephens”) to Reduce
Sentence or for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), filed
September 8, 2020. (ECF No. 460.) The United States (the “Government”) filed an opposition
to the motion on September 22, 2020. (ECF No. 461.) Thereafter, the CJA counsel appointed
by the Court to represent Stephens filed a supplemental motion on November 2, 2020. (ECF
No. 466.) For the reasons stated below, the Court will grant Stephens’ motion.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
       Stephens is a 66-year old African American male with Chronic Obstructive Pulmonary
Disease (“COPD”) and numerous other medical conditions. On April 5, 2012, a jury convicted
Stephens of 1) conspiracy to possess with intent to distribute cocaine and marijuana; 2)
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 2 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 2 of 16

possession with intent to distribute cocaine; and 3) use of a communication facility to
facilitate a drug crime, for his role in a drug trafficking operation from February to May of
2011.1 Stephens was initially sentenced to a term of 180 months of incarceration to be
followed by five years of supervised release. (ECF No. 377.) On October 8, 2015, the Court
reduced Stephens’ sentence of incarceration to 145 months pursuant to Amendment 782.2
(ECF No. 430 at 2.) Stephens has currently served 115 months3 (79%) of his amended
sentence and is housed at FCI Coleman Low (“Coleman Low”) in Sumterville, Florida. His
projected release date is September 3, 2021, 4 with eligibility for home confinement on March
3, 2021. (Individualized Reentry Plan, Educ. Tr. at 5, ECF No. 460-5.)
        Stephens sent a request for compassionate release to the Warden of Coleman Federal
Correctional Complex (“FCC Coleman”).5 On June 11, 2020, the Warden at FCC Coleman
denied Stephens’ request for compassionate release/reduction in sentence “under Section 4,
Requests Based on Non-Medical Circumstances, Subsection b, Elderly Inmates with Medical



1 This crime—in which Stephens was charged with trafficking 453.59 grams each of cocaine and cocaine base—

originally involved twelve named defendants. Nine were charged in this case (No. 3:11-cr-16); three were
charged in individual, separate cases (3:11-cr-23, 3:11-cr-25, and 3:12-cr-07). In all, six defendants entered
into plea agreements, another four went to trial and were adjudged guilty (one of whom was granted judgment
of acquittal thereafter), and the charges against the remaining two defendants were dismissed. All who pled
guilty have completed their term of imprisonment. Of the three found guilty in trial, two are still serving their
sentence: Defendant Stephens and Defendant Jerome Potter. Stephens was ultimately sentenced to 145 months
of incarceration, after the court reduced his sentence pursuant to Amendment 782 to the Federal Sentencing
Guidelines. Stephens’ offense level was based on the quantity of drugs he was charged with trafficking, with no
additional enhancements for conduct. Defendant Potter, who was found to be the leader of the criminal activity,
received significant enhancements in his sentencing and was originally sentenced to 292 months of
incarceration, to be followed by 3 years of supervised release. His term of incarceration was reduced to 235
months (followed by supervised release) on October 8, 2015. Defendants Stephens and Potter remain
incarcerated for their offenses.
2Effective November 1, 2014, Amendment 782 “revises the guidelines applicable to drug trafficking offenses
by changing how the base offense levels in the Drug Quantity Table in § 2D1.1 [of the Federal Sentencing
Guidelines] . . . incorporate the statutory mandatory minimum penalties for such offenses . . . while maintaining
consistency with such penalties.” Reason for Amendment, Amendment 782, U.S. Sentencing Guidelines Manual
app. C § 782 (2018).
3Stephens has been in detention since his initial appearance on May 18, 2011. (ECF No. 467 at 1-2; ECF No.
467-1.)
4Stephens has served 93% of his projected term of imprisonment, based on his projected release date of
September 3, 2021.
5Stephens does not specify the date on which he submitted his petition to the Warden. In its opposition, the
United States (the “Government”) asserts that Stephens’ petition was filed on May 28, 2020. (ECF No. 461 at 2.)
      Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 3 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 3 of 16

Conditions.” (ECF No. 460-4.) In her denial, the Warden specifically acknowledges Stephens’
medical conditions, including COPD, asthma, respiratory conditions, anemia, and
hypertension but states,
        “[a]lthough you are elderly and diagnosed with multiple medical conditions . . .
        [y]ou are not completely disabled and totally confined to a bed or chair. . . .
        Based upon all the information gathered, you have not met the requirements
        outlined in the first stage of the Warden’s review. Therefore, your request for
        consideration for a Compassionate Release . . . is denied.”
Id.

        On September 8, 2020, Stephens filed a pro se motion for “compassionate release, or
alternatively, a reduction from the 145-month sentence this [C]ourt imposed.” (ECF No. 460
at 1.) In his motion, Stephens asserts that he has COPD, asthma, respiratory conditions, and
hypertension—in addition to anemia, peripheral neuropathy, esophageal reflux, knee and
lower back pain, spinal stenosis, disorder of prostate, hyperglycemia, and Bell’s Palsy.6 Id.
Stephens argues that he faces “health risks never foreseen by this [C]ourt,” id., because the
Court’s judgment “never contemplated ‘execution by disease[,]’ and should not now do so.”
Id. at 9. In addition, he cites a World Health Organization Report stating that 80% of COVID-
related deaths are of individuals “near or over 60 with one or more underlying physical
conditions.” Id. at 8. Stephens includes medical records from the Bureau of Prisons (including
reports from two chest x-rays that show “subpleural scarring at the lateral right upper lung”
(ECF No. 460-2 at 18)) to confirm his diagnoses, medications, and multiple underlying
conditions. Stephens thus argues that “[c]urrent prison conditions . . . are a life-threatening
risk” for him that, when combined with his medical conditions and the current pandemic,
present extraordinary and compelling reasons to warrant relief under 18 U.S.C.
§ 3582(c)(1)(A). (ECF No. 460 at 12.)




6In addition, Stephens asserts that he “suffered calcific atherosclerosis associated with heart problems which
caused him to suffer symptoms of a stroke this last August.” ECF No. 466 at 2; see also ECF No. 460-1 at 9, 460-
2 at 7, 11.
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 4 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 4 of 16

        The Government filed an opposition to Stephens’ motion for compassionate release
on September 22, 2020. (ECF No. 461.) In its opposition, the Government acknowledges
Stephens’ “ailments such as anemia, peripheral neuropathy, hypertension, esophageal reflux,
knee pain, low back pain, COPD, asthma, respiratory conditions, spinal stenosis, disorder of
prostate, hyperglycemia and Bells Palsy,” and affirms that “there ha[ve] been incidents of
COVID-19 among staff and inmates” at Coleman Low, the facility where Stephens is housed.
Id. at 2, 12. However, the Government concludes that because of “the non-fatal stages of his
medical conditions” and the “quality of the medical treatment he receives at FCC Coleman,”
the Court should deny Stephens’ motion for compassionate release. Id. at 12. The
Government argues that the Bureau of Prisons (“BOP”) is in the “best position[ ] to determine
the proper treatment of the inmate population as a whole, taking into account both
individual considerations in light of an inmate’s background and medical history and more
general considerations regarding the conditions and needs at particular facilities.” Id. at 9.
Citing the U.S. Court of Appeals for the Third Circuit, the Government argues that “‘the mere
existence of COVID-19 in society and the possibility that it may spread to a particular prison
alone cannot independently justify compassionate release.’” Id. (quoting United States v. Raia,
954 F.3d 594, 597 (3d Cir. 2020)).
        On October 2, 2020, the Court appointed CJA counsel, Attorney Jason Gonzalez-
Delgado, to represent Stephens with respect to his motion for compassionate release. On
November 2, 2020, counsel for Stephens filed a Supplemental Motion for Compassionate
Release Under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (ECF No. 466.) In the
supplemental motion, Stephens argues that the Warden failed to consider Mr. Stephens’ age
and the degree to which the combination of his medical conditions and age put him at
increased risk of serious illness and death from exposure to COVID-19 while incarcerated.
        Stephens contends that “[COVID-19] positive cases are increasing at an alarming
rate.” Id. at 3. Citing longitudinal data pulled from the BOP’s COVID-19 website, Stephens
asserts that “the BOP reported an increase of positive cases of 1,556 inmates and 237 staff
in just over a week” in October. Id. at 4. In the supplemental motion, Stephens argues that
data reported on the BOP website is “unclear and vague,” because the numbers of positive
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 5 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 5 of 16

cases published “are those of open cases of confirmed lab results, not opened and closed
cases,” thereby “casting . . . doubt on its reliability.” Id.
        Stephens further argues that the plan BOP has implemented to ensure the safety of
inmates takes account of only “symptomatic inmates, while ‘social distancing’ measures
force inmates to be constantly together in confined spaces. Inmates are forced to gather in
commissary, laundry, telephone, computer access, and share bathrooms, toilets, shower,
sinks, and tables, not knowing which inmates are infected, are asymptomatic, and are
dangerously spreading the virus.” Id. at 5. Stephens asserts that “FCC Coleman is not
following protocols and regulations, thus creating a dangerous environment for inmates,
especially for Mr. Stephens.” Id. at 7.
        If released, Stephens affirms he will quarantine as required and will return to the
Virgin Islands to live. Id. at 10-11.
                                        II. LEGAL STANDARD
        Pursuant to 18 U.S.C. § 3582, a sentencing court has the authority to modify an
imposed sentence under certain conditions. Section 3582 provides in pertinent part:
        (A) the court, . . . upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons
        to bring a motion on the defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever
        is earlier, may reduce the term of imprisonment . . . , after considering the
        factors set forth in [S]ection 3553(a) to the extent that they are applicable, if it
        finds that—
        (i) extraordinary and compelling reasons warrant such a reduction;
        ...
        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.
18 U.S.C. § 3582(c)(1).
        Before a defendant may file a motion for compassionate release under Section
3582(c)(1)(A), either (1) the Bureau of Prisons (“BOP”) must have had 30 days to consider
the defendant’s request that the BOP move for compassionate release on his behalf, or (2)
the defendant must administratively exhaust an adverse decision by the BOP in response to
that defendant’s request within that time period. See Raia, 954 F.3d at 597.
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 6 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 6 of 16

        Once a defendant has met the exhaustion requirement of Section 3582(c)(1)(A), “a
district court ‘may reduce [a federal inmate’s] term of imprisonment’ and ‘impose a term of
probation or supervised release . . . if it finds that . . . extraordinary and compelling reasons
warrant such a reduction.’” United States v. Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020)
(quoting 18 U.S.C. § 3582(c)(1)(A)(i)). “But before granting compassionate release, a district
court must ‘consider[ ] the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they
are applicable.’” Id. “Those factors include, among other things, ‘the history and
characteristics of the defendant’ and ‘the need for the sentence imposed . . . to reflect the
seriousness of the offense, to promote respect for the law, . . . to provide just punishment for
the offense[, and] . . . to afford adequate deterrence to criminal conduct.’” Id. at 330 (citations
omitted).
        The United States Sentencing Commission (the “USSC”) has issued a policy statement
addressing reduction of sentences under Section 3582(c)(1)(A). The policy statement
provides that a court may reduce the term of imprisonment after considering the 18 U.S.C.
§ 3553(a) factors if the court finds that (i) “extraordinary and compelling reasons warrant
the reduction;” (ii) “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the reduction is consistent with
this policy statement.” U.S.S.G. § 1B1.13. Application Note 1 to the USSC policy statement sets
forth several circumstances under which the USSC has determined “extraordinary and
compelling reasons” exist. Such circumstances include certain medical, age-related, or family
circumstances, and a catchall provision—where other extraordinary and compelling reasons
exist in a defendant’s case. U.S.S.G. § 1B1.13 cmt. n. 1(A)-(D).
        The defendant bears the burden of demonstrating that he is entitled to a reduced
sentence under 18 U.S.C. § 3582(c)(1). Cf. United States v. Jones, 836 F.3d 896, 899 (8th Cir.
2016); United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) ("A party with an
affirmative goal and presumptive access to proof on a given issue normally has the burden
of proof as to that issue.").
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 7 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 7 of 16

                                           III. DISCUSSION
    A. Exhaustion of Administrative Remedies
        Stephens filed a request for compassionate release with the Warden of FCC Coleman.7
On June 11, 2020, Stephens received a letter stating that his request was denied. (ECF No.
460-4.) Stephens filed the instant motion on September 8, 2020. (ECF No. 460.) Because the
Warden has denied his request to move the Court for compassionate release, the Court finds
that Stephens has satisfied Section 3582(c)(1)(A)’s exhaustion requirement. As such, the Court
will consider the merits of Stephens’ motion.
    B. Extraordinary and Compelling Reasons
        COVID-19 is a highly transmissible and deadly disease which has claimed over
333,000 lives thus far in the United States, 172 of whom were federal inmates in BOP
custody. To date, 19,225 inmates have been placed in home confinement (including those
who have completed their sentence) since the issuance of Attorney General Barr’s Memo
dated March 26, 2020, entitled “Prioritization of Home Confinement as Appropriate in
Response to COVID-19 Pandemic.” (ECF No. 466-11.) Of the 19,225 BOP inmates so placed,
8,020 BOP inmates currently remain on home confinement. Federal Bureau of Prisons COVID-
19 Coronavirus, https://www.bop.gov/coronavirus/faq.jsp (last visited Dec. 28, 2020).
        Significantly, the Centers for Disease Control and Prevention (“CDC”) has identified
age as the primary risk factor for severe illness or death from COVID-19. “[The CDC] states
that [a]mong adults, the risk for severe illness from COVID-19 increases with age, with older
adults at highest risk. The CDC states that eight out of ten COVID-19 deaths reported in the
United States have been adults sixty-five-years-old and older.” United States v. Brunetti, No.
94-127-13, 2020 U.S. Dist. LEXIS 136053, at *11 (E.D. Pa. July 31, 2020) (internal quotations
omitted); see also United States v. Zukerman, 451 F. Supp. 3d 329, 335 (S.D.N.Y. 2020)
(reporting that recent data from the CDC indicates that the “fatality rate for individuals aged
65 to 84 could be as high as 11 percent.”). Here, Stephens is 66 years old, putting him at an
increased risk for severe illness and serious complications or death, should he contract



7In his motion, Stephens does not specify the date on which he submitted his petition to the Warden. In its
opposition, the Government reports that Stephens’ petition was filed on May 28, 2020. (ECF No. 461 at 2.)
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 8 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 8 of 16

COVID-19, based on his age alone, before any consideration of additional risk factors based
on his underlying medical conditions.
        In addition to age, the CDC has identified underlying conditions that increase the risk
of severe illness or death from COVID-19—with Stephens’ primary underlying condition of
COPD among those in the highest risk category. People with Certain Medical Conditions,
Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited December 28, 2020)
(“Having COPD . . . is known to increase your risk of severe illness from COVID-19.”); United
States v. Harris, No. 15-40054-01-DDC, 2020 U.S. Dist. LEXIS 227604, at *17 (D. Kan. Dec. 4,
2020) (“Unlike asthma, COPD is on the CDC’s list of conditions that put adults at increased
risk of severe illness from the virus that causes COVID-19.”). The CDC also lists numerous
other conditions that might increase the risk of severe illness or death from COVID-19,
among which are hypertension and asthma—two of Stephens’ myriad medical conditions.
        Advanced age, combined with serious underlying medical conditions that increase
the likelihood of serious complications or death if the person contracts COVID-19, makes a
person particularly vulnerable during the pandemic. See United States v. McCarthy, 453 F.
Supp. 3d 520, 523, 525 (D. Conn. 2020) (concluding that “[e]ven a few weeks’ delay carries
the risk of catastrophic health consequences for [the defendant]” where the defendant was
65 years old and suffer[ed] from a host of medical ailments, including chronic obstructive
pulmonary disease (‘COPD’) and asthma. . . .”); United States v. Gonzalez, 451 F. Supp. 3d
1194, 1197 (E.D. Wash. 2020) (granting compassionate release to the defendant “in the most
susceptible age category (over 60 years of age)” with COPD and emphysema, the
combination of which “make[s] her particularly vulnerable”); see also Basank v. Decker, 449
F. Supp. 3d 205, 211 (S.D.N.Y. 2020) (“The Court takes judicial notice that, for people of
advanced age, with underlying health problems, or both, COVID-19 causes severe medical
conditions and has increased lethality.”).
        Numerous courts have found that the “‘combination of health and age factors that put
a prisoner at a substantially higher risk due to COVID-19[,] along with a documented risk of
the disease in the facility where the prisoner is incarcerated[,] may demonstrate
extraordinary and compelling reasons to reduce the prisoner's sentence.’" United States v.
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 9 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 9 of 16

Duford, No. 18-cr-042-LM, 2020 U.S. Dist. LEXIS 113429, at *6 (D.N.H. June 30, 2020)
(quoting United States v. Bischoff, 460 F. Supp. 3d 122, at *125 (D.N.H. 2020)); United States
v. Butler, No. 10-612, 2020 U.S. Dist. LEXIS 163154, at *9 (E.D. Pa. Sept. 8, 2020) (“[T]he
confirmed presence of COVID-19 at [the facility], despite the BOP's procedures to prevent
transmission . . . , underscores the ongoing risk to inmates of contracting the virus.”).
        As of the date of this order, BOP statistics reveal that 1,208 COVID-19 tests are
completed and 650 test results are still pending. Of the inmates at Coleman Low who have
been tested, 266 have tested positive for COVID-19. While there are currently zero confirmed
positive cases among the inmate population at Coleman Low, there are 23 active cases
among its staff members. Further, COVID-19 has claimed the life of one inmate and one staff
member at Coleman Low. COVID-19 Cases: Full breakdown and additional details, Federal
Bureau of Prisons,https://www.bop.gov/coronavirus/ (last visited Dec. 28, 2020).
        Citing the First Step Act, Stephens argues his incarceration in a facility that “has
become infected with the COVID-19 virus,” combined with his advanced age and underlying
medical conditions, present an extraordinary and compelling circumstance which justifies
compassionate release. (ECF No. 460 at 6). This Court finds that Stephens’ medical conditions
and advanced age, in light of the COVID-19 pandemic and presence of COVID-19 within the
facility where Stephens is housed, satisfy the extraordinary and compelling prong of the
Section 3582 analysis. See United States v. Brooks, No. 08-167, 2020 U.S. Dist. LEXIS 181187,
at *8 (“[T]he fact that there have been cases [in the facility], when coupled with Defendant's
serious health conditions, is enough to convince the Court that extraordinary and compelling
reasons exist justifying relief pursuant to Section 3582(c)(1)(A).”).
    C. Section 3553(a) Factors
    Before granting compassionate release, the Court must determine whether the
applicable sentencing factors under 18 U.S.C. § 3553(a) warrant a reduction.
        i. The nature and circumstances of the offense
        First, the need for Stephens’ sentence to reflect the seriousness of his offense, on its
own, requires careful consideration. Stephens was convicted of conspiracy to possess with
intent to distribute cocaine and marijuana. This was not his first conviction, nor was it his
first conviction on drug charges. Stephens is a repeat offender, and his convictions are for
   Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 10 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 10 of 16

serious offenses. Although his was not a crime of violence, as a highly addictive drug, cocaine
has an immensely destructive impact on society. Due to the gravity of Stephens’ offense, the
Court imposed a sentence of more than twelve years of incarceration, followed by five years
of supervised release. The Court concludes that the seriousness of Stephens’ offense weighs
against, but does not necessarily preclude, a reduction in sentence under this analysis.
        ii. The need for the sentence imposed and the length of time served in relation to
            the sentence imposed to reflect the seriousness of the offense, to promote
            respect for the law, and to provide just punishment for the offense
        The second factor to consider—the sentence imposed and the length of time that
Stephens has served in relation to his sentence—weighs strongly in favor of a reduction in
sentence and compassionate release. See Butler, 2020 U.S. Dist. LEXIS 163154, at *9 (“[T]he
length of time the defendant has already served is highly relevant to whether a reduced
sentence will still sufficiently reflect the seriousness of the offense, promote respect for the
law, provide just punishment, afford adequate deterrence to criminal conduct, and avoid
unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct.”); see also Pawlowski, 967 F.3d at 331 (concluding that the
amount of time remaining to be served in an inmate’s sentence is an appropriate
consideration under 18 U.S.C. § 3553(a)).
        As of this date, Stephens has served over nine years and seven months (115 months)
in prison for drug trafficking. Of the 145-month term of imprisonment imposed by the Court,
Stephens has served 79% of the sentence and 95% of the minimum sentence (121 months)
in his guideline range of 121-150 months. The Court concludes that the time Stephens has
served is adequate to reflect the seriousness of his offense, provide just punishment, and
promote respect for the law. See United States v. Somerville, No. 2:12-cr-225-NR, 2020 U.S.
Dist. LEXIS 93935 (W.D. Pa, May 29, 2020) (finding that “the severity of [the defendant’s]
crime has been adequately reflected in the eight years he has already served in prison.”).
United States v. Juarez-Parra, No. CR 11-0125 RB, 2020 U.S. Dist. LEXIS 173106, at *15-16
(D.N.M. Sept. 22, 2020) (granting compassionate release to a defendant with COPD and
diabetes mellitus 2 who had served 80% of his 147-month sentence and finding “that the
sentence he has served thus far is adequate under § 3553(a), particularly in the face of this
novel pandemic”); United States v. Nunez, No. 17-58-1, 2020 U.S. Dist. LEXIS 159654, at *1-2,
    Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 11 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 11 of 16

*7 (E.D. Pa., Sept. 1, 2020) (finding that having served 67% of the imposed sentence weighed
in favor of the defendant’s compassionate release under COVID-19 conditions when the
defendant also had a medical condition that was a significant risk factor for COVID).
        The BOP has determined that Stephens’ projected release date is September 3, 2021,
in approximately eight (8) months. Furthermore, Stephens is eligible for home confinement
on March 3, 2021, just over two (2) months from now. Sentence Monitoring Computation
Data as of 06-23-2020, at 5 (ECF No. 460-5.). Significantly, Stephens has served the lion’s
share of his sentence. As such, the Court concludes that releasing him to home confinement
at this time would not controvert the aims of sentencing. See United States v. Davidson, No.
2:16-cr-00139-2, 2020 U.S. Dist. LEXIS 150887, at *59-60 (W.D. Pa., Aug. 20, 2020) (holding
that, in the case of a defendant with underlying medical conditions that present significant
risk factors for COVID-19 and a “lengthy criminal history and a habit for recidivism, . . .
changing the physical location of [the defendant’s] confinement over the next five (5) months
to the environment into which the BOP has already concluded he would then move is
unlikely to diminish the impact of the overall sentence this [c]ourt originally imposed, and
would not in the [c]ourt's judgment diminish the resulting sentence's ability to meet the
§ 3553(a) purposes of sentencing”).
        Moreover, Stephens’ eligibility for home confinement in just over two months, and for
release from prison in approximately eight months, minimizes any disparity between his
sentence and that of others sentenced for similar offenses.8 Id.; United States v. Rodriguez,
451 F. Supp. 3d 393, 407 (E.D. Pa. 2020) (“Because [the defendant] has served the vast
majority of his [ ] sentence and is a year and a half away from release, granting his motion
sufficiently minimizes sentence disparities between him and similarly situated
defendants.”).
        After careful consideration of Stephens’ criminal history, length of time served,
proximity to designated release date, and medical conditions as significant risk factors for



8 Because of Stephens’ co-defendants’ disparate levels of cooperation with law enforcement authorities and
varying degrees of leadership in the crime, this Court does not find that his co-defendants are “similarly-
situated” individuals for purposes of assessing parity in the analysis of 18 U.S.C. § 3553 factors. See supra text
accompanying note 1.
      Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 12 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 12 of 16

COVID-19, the Court finds that the amount of time Stephens has served in prison and the
proportion of time he has served in relation to his sentence weigh in favor of compassionate
release and adequately reflect the seriousness of and just punishment for his offense.
            iii. The need for the sentence imposed to afford adequate deterrence to criminal
                 conduct and protect the public from further crimes of the defendant
            Third, Stephens asserts that his good disciplinary record in prison 9 and the self-
improvement programs he has completed while incarcerated, including the Reentry
Orientation Program and the Drug Education and Drug Treatment programs, demonstrate
his rehabilitation.10 In addition, he has completed the Infectious Disease Class and the 10-
week Small Business Class. (ECF No. 460-5.) Stephens reports that he “wants to serve as an
advocate for young people who are at-risk of living a life of delinquency” once he returns to
the community. (ECF No. 466 at 11.) Furthermore, Stephens contends that “he has no ties to
his co-defendants nor to anything or anyone related to the street life that he has left behind.”
Id.
            As to protecting the public, United States Sentencing Commission studies have found
that recidivism declines with increasing age of release of federal offenders, with drug
trafficking offenders over age 60 having a substantially lower re-arrest rate than their
younger counterparts.11 (ECF No. 466 at 9.) Studies show that only about 4% of inmates
released over the age of 65 return to prison.12 Furthermore, “older offenders have the lowest
recidivism rate of any age [group] in U.S. prisons.” The High Costs of Low Risk: The Crisis of
America’s Aging Prison Population, The Osborne Association (2018) at 11. Moreover, the
USSC study shows that offenders with a base offense level between 32 and 43 who are
released from prison after age 60 have the lowest re-arrest rate (13.6%) of any offenders.
The         Effects   of    Aging      on    Recidivism   Among     Federal      Offenders     at    25,



9   Individualized Reentry Plan (ECF No. 460-5 at 2-3.)
10   Id. at 2.
11United States Sentencing Commission, The Effects of Aging on Recidivism Among Federal Offenders, at 25,
Fig. 19 (December 2017), available at https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/research-publications/2017/20171207_Recidivism-Age.pdf.
 At America’s Expense: The Mass Incarceration of the Elderly, American Civil Liberties Union (June 2012),
12

www.aclu.org/files/assets/elderlyprisonreport_20120613_1.pdf.
   Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 13 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 13 of 16

https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-
federal-offenders.
        Here, Stephens is a 66-year old, drug-trafficking offender with a base offense level of
32, putting him at low risk for reoffending after release according to the U.S. Sentencing
Commission’s research study. Statistically, based solely on his age and type of offense and
without factoring in Stephens’ medical conditions, Stephens is highly unlikely to reoffend
and endanger the public after release from prison. See United States v. Aguilera-Quinjano, No.
4:96-CR-00201-02, 2020 U.S. Dist. LEXIS 190853, 8 (October 15, 2020) (“[T]he Court notes
that, although [the defendant’s] criminal history is lengthy and serious, there likely is no
longer a significant need to protect the public from his criminal behavior. . . . Simply by nature
of [his] age and medical ailments, there is little possibility that he will again participate in an
international criminal drug trafficking conspiracy.”). The Court finds that the sentence
Stephens served has afforded adequate deterrence to criminal conduct. Based on the above
analysis, the Court finds that the Section 3553(a) factors weigh in favor of reducing Stephens’
sentence.
        The Court concludes that by transferring the final two months of incarceration to
home confinement, the length of Stephens’ sentence will remain sufficient, but not greater
than necessary and will fulfill the original goals of sentencing. See Davidson, 2020 U.S. Dist.
LEXIS 150887, at *62 (“[T]he original goals of sentencing can and will be carried out as [the
defendant] serves the remainder of his in-custody sentence while in home confinement.”);
see also United States v. Perez, 451 F. Supp. 3d 288, 294 (S.D.N.Y. 2020) (holding that, with
only weeks to go in his sentence, poor health, and the threat of a deadly pandemic “[t]he
benefits of keeping him in prison for the remainder of his sentence are minimal, and the
potential consequences of doing so are extraordinarily grave").
    D. USSC Sentencing Guidelines Policy
        According to USSC policy, there are four classifications of persons for whom the
Director of the BOP may move the court for compassionate release: 1) defendants with
certain medical conditions; 2) defendants 65 years of age or older with significant medical
conditions, 3) defendants with certain relationships to persons who have died or are
incapacitated, and 4) a “catchall” category as determined by the Director of the BOP. U.S.S.C.
     Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 14 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 14 of 16

§ 1B1.13(A). The medical conditions which qualify as “extraordinary and compelling
reasons” for granting compassionate release are A) terminal illnesses; and B) serious
physical or medical conditions, functional or cognitive impairments, or “deteriorating
physical or mental health [due to] the aging process, [any of which] substantially diminish
the ability of the defendant to provide self-care within the environment of a correctional
facility and from which he or she is not expected to recover.” Id. The only qualifying
circumstance relating to the age of a defendant that is listed in the USSC policy is a defendant
who is at least 65 years of age, is experiencing “a serious deterioration in physical or mental
health because of the aging process” and has “served at least 10 years or 75 percent of his or
her term of imprisonment . . . .” U.S.S.C. § 1B1.13(B). (emphasis added). Here, Stephens is 66
years old, with serious medical conditions that put him at significant risk of serious illness
or death and has served 95% of the minimum sentence in his guideline range.
         i. Applicability of the USSC Policy Following the First Step Act
         On December 21, 2018, President Trump signed into law the First Step Act of 2018,
expanding the process and use of Compassionate Release, including a new allowance for
defendants to petition the courts directly after first exhausting administrative remedies. The
Sentencing Guidelines and USSC policy statement on the implementation of Section 3582 lag
behind, with no update since the First Step Act was passed into law. 13 Because the Sentencing
Guidelines were last amended before the First Step Act, Section 1B1.13 of the Guidelines
addresses only the assessment of compassionate release petitions by the Director of the BOP.
Therefore, Section 1B1.13, wherein the USSC provides guidance as to the USSC policy for
implementation of 18 U.S.C. § 3582, is not current. The BOP issued a policy statement on
January 17, 2019, addressing the amendments to 18 U.S.C. § 3582 created by the First Step
Act.14 (ECF No. 466-9 at 6.) Significantly, the 2019 BOP policy includes “Other Elderly
Inmates”—a new category that qualifies for compassionate release, with no medical



13 The
     current USSC Guidelines incorporate amendments that are effective as of November 1, 2018. Guidelines
Manual 2018, United States Sentencing Commission, whereas the First Step Act was signed into law on
December 21, 2018. Pub. L. 115-391.
14Compassionate Release/Reduction in Sentence Procedures for Implementation of 18 U.S.C. §§ 3582 and
4205(g), U.S. Dep’t of Justice Fed. Bureau of Prisons No. 5050.50, at 1 (Jan. 17, 2019).
   Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 15 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 15 of 16

conditions required. The only categorical qualifications for this category are “inmates age 65
or older who have served the greater of 10 years or 75% of the term of imprisonment to
which the inmate was sentenced.” Id.
        Although § 3582(c)(1)(A)(ii) requires that “such a reduction [in sentence] is
consistent with applicable policy statements issued by the Sentencing Commission,” the lack
of an amendment to the USSC policy regarding the First Step Act lessens the policy’s
applicability. E.g. Rodriguez, 451 F. Supp. 3d at 397-399 (“The Commission has not updated
its policy statement to account for the changes imposed by the First Step Act, and the policy
statement is now clearly outdated. The very first sentence of §1B1.13 constrains the entire
policy statement to motions filed solely by the BOP.”). Indeed, the majority view of the
district courts is that the USSC policy statement provides useful guidance in the Section 3582
analysis, but the policy statement as written does not constrain the court in its analysis. Id.;
United States v. Pabon, 458 F. Supp. 3d 296, 300-31 (E.D. Pa. 2020); United States v. Beck, 425
F. Supp. 3d 573 (M.D.N.C. 2019)). The Court agrees with the majority view and concludes
that the Court is not confined to the analysis or categories within the USSC policy statement.
        ii. Whether the Defendant Would Pose a Danger to the Safety of the Public
        Notably, the Government does not argue that Stephens presents a danger to society
or is at risk of reoffending. Although drug trafficking is a serious crime, Stephens did not play
a central or violent role in the conspiracy for which he was convicted. Moreover, Stephens is
housed at a low security facility and his Individualized Reentry Plan of June 26, 2020, states
that Stephens “ha[s] maintained clear conduct.” (ECF No. 460-5, at 4.) The Court finds that
that Stephens does not present a danger to the public.
                                       IV. CONCLUSION
        Stephens has demonstrated extraordinary and compelling reasons for this Court to
consider his motion, and the Section 3553 factors weigh in favor of granting Stephens
compassionate release. The BOP has assessed Stephens to be eligible for release to home
confinement a mere two months from now—during which time Stephens would remain at
grave risk if incarcerated under current and increasingly serious pandemic conditions given
his particular vulnerability to respiratory illnesses such as COVID-19. His status as a senior
citizen places him at even higher risk for serious complications or death from COVID—and
   Case: 3:11-cr-00016-RAM-RM Document #: 469 Filed: 12/28/20 Page 16 of 16
United States v. Stephens
Case No. 3:11-cr-0016
Memorandum Opinion
Page 16 of 16

simultaneously makes Stephens statistically less likely to recidivate. Moreover, his
underlying medical conditions of COPD, asthma, and hypertension increase his risk with
COVID-19. For these reasons, the Court will grant Stephens’ motion for a reduction in
sentence.
        The Court sentences Stephens to time served to be followed by five years of
supervised release, with all of the conditions of supervised release that were imposed at
sentencing. As an additional condition of supervised release, Stephens shall be placed in
home confinement through the date of his projected release, September 3, 2021. Stephens
must undergo a 14-day period of quarantine at Coleman Low prior to his release to home
confinement, to commence immediately. An appropriate order follows.


Dated: December 28, 2020                        /s/ _Robert A. Molloy_________
                                                ROBERT A. MOLLOY
                                                District Judge
